DETAILED ACTION
This Office action is in response to Amendment filed on 07/15/2022.  Claims 1-20 are amended.  Claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/15/2022 has been entered.

Response to Arguments
Applicant’s arguments (pg. 7), filed on 07/15/2022, with respect to the 103 rejections of claims 1-20 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.

Response to Amendment
The Amendment filed on 07/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2019/0020723 A1, hereinafter “Kumar”) in view of Swanson et al. (US 2017/0150508 A1, hereinafter “Swanson”) further in view of Matters et al. (US 2018/0046487 A1, hereinafter “Matters”).

Regarding claim 1 (and similarly claims 7 and 13), Kumar discloses:
A system for processing data, comprising:
a first processor configured to operate one or more algorithms to provide an explicit proxy that directs network communications over a public network to a proxy server (network proxy forwarding network traffic over communication network to cloud proxy, Kumar: [0015], [0072]);
the first processor configured to operate one or more algorithms to provide a firewall agent that verifies the presence of a firewall key firewall monitoring and controlling network traffic over communication network based on security rules and user authentication, Kumar: [0014], [0072]).
Kumar does not explicitly disclose:
a firewall key issued by a firewall system;
wherein the explicit proxy is installed using a proxy auto configuration file that is associated with the firewall agent.
However, in the same field of endeavor, Swanson teaches:
a firewall key issued by a firewall system (firewall function distributing and checking security keys, Swanson: [0022]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar in view of Swanson in order to further modify the system for providing network proxy and firewall that forwards network traffic over communication network to cloud proxy from the teachings of Kumar with the system for firewall distributing and verifying security keys from the teachings of Swanson.
One of ordinary skill in the art would have been motivated because it would have prevented overloading and response time degradation of wireless network (Swanson: [0004]).
Kumar in view of Swanson does not explicitly disclose:
wherein the explicit proxy is installed using a proxy auto configuration file that is associated with the firewall agent.
However, in the same field of endeavor, Matters teaches:
wherein the explicit proxy is installed using a proxy auto configuration file that is associated with the firewall agent (running cloud image including configuration file with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar in view of Matters in order to further modify the system for providing network proxy and firewall that forwards network traffic over communication network to cloud proxy from the teachings of Kumar with the system for running cloud image including configuration file to implement with proxy settings from the teachings of Matters.
One of ordinary skill in the art would have been motivated because it would have eliminated the need to install and run application on user system and reduced costs (Matters: [0049]).

Regarding claim 2, Kumar-Swanson-Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kumar-Swanson-Matters further discloses:
wherein the proxy server is a firewall proxy server implemented on a cloud processing platform that instantiates the firewall proxy server on demand (running cloud image with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).

Regarding claim 3, Kumar in view of Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kumar in view of Matters further discloses:
wherein the proxy server is implemented on a cloud processing platform that instantiates the proxy server and an associated firewall DNS cache resolver on demand (running cloud image with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).

Regarding claim 19, Kumar-Swanson-Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kumar-Swanson-Matters further discloses:
wherein verifying the presence of the firewall key comprises verifying the presence of a security key that is used by the firewall system to validate a user (firewall monitoring and controlling network traffic over communication network based on security rules and user authentication, Kumar: [0014], [0072]).

Allowable Subject Matter
Claims 4-6, 8-12, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446